DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the information disclosure statement (IDS) filed on September 30, 2020, the document cited as No. 8 and the document cited as No.12 are corrected to as 2003/0092274 and 2015/0303159, respectively. The IDS including the corrected document numbers discussed above is considered by the examiner.
Claim Objections
Claims 2, 3, 10, 11, 13 and 19 are objected to because of the following informalities:  
In claim 2, line 2, “encapsulates the first feature” should read --encapsulates the first metal feature-- for clarity.
In claim 3, “the thickness of the metallization structure exceeds each of the thickness of the first masking layer and the thickness of the second masking layer by at least 20%” should read --a thickness of the metallization structure exceeds each of a thickness of the first masking layer and a thickness of the second masking layer by at least 20%--.
In claim 10, line 1, “plating a second metal” should read -- plating the second metal--. For reference, see the intervening claims 2 and 9.
In claim 11, line 2, “through one of more dielectric layers” should read --through one or more dielectric layers--.
In claim 13, line 2, “using a first reticle” should read --using a first lithographic reticle-- for clarity.
In claim 19, line 1, “The method of Claim  19” should read -- The method of Claim  18--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the     
subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the feature “the metallization structure is formed by plating the second metal in the opening formed through a second masking layer using a second lithographic reticle” in lines 3-4. It is unclear what the above feature specifically refers to, and thus this renders the claim indefinite.
In view of Figs. 3E-3F and the description thereof, it appears that “a second masking layer” in line 4 of claim 13 relates back to “a masking layer” in line 4 of the base claim 1. For the examination purpose, the above feature is interpreted to as --the metallization structure is formed by plating the second metal in the opening formed through the masking layer using a second lithographic reticle-- (emphasis added), or --the metallization structure is formed by plating the second metal in the opening formed through a second masking layer using a second lithographic reticle, and the second masking layer refers to the masking layer-- (emphasis added).
Claim 17 recites the feature “the second masking layer” in line 1. This feature should be corrected accordingly.
Claims 14-17 are also rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Arvin et al. US 2016/0079193.
Regarding claim 1, Arvin teaches a method of metallizing an integrated circuit device (e.g., Figs. 9-16), comprising: 
plating a first metal (e.g., first metal that forms 218, Fig. 12, [85]) on a substrate (e.g., 202, Fig. 12, [73]) in a first opening (e.g., 216, Fig. 11, [84]) formed through a first masking layer (e.g., 214, Fig. 11, [83]), the first opening defining a first region of the substrate (e.g., first region of 202 that corresponds to 216, Fig. 11), and 
plating a second metal (e.g., second metal that forms 222, Fig. 14, [92]) on the substrate in a second opening (e.g., second opening including 220 and 216, Fig. 13, [90]) formed through a second masking layer (e.g., 212, Fig. 13, [83]), the second opening defining a second region of the substrate (e.g., second region of 202 that corresponds to the second opening discussed above, Fig. 133), 
wherein the second opening is wider than the first opening (e.g., Fig. 13, Fig. 11) and the second region encompasses the first region of the substrate (e.g., Fig. 13, Fig. 11).  
Regarding claim 2, Arvin teaches the method of Claim 1, wherein plating the first metal forms a first metal feature (e.g., 218, Fig. 12) and plating the second metal encapsulates the first feature to form a metallization structure (e.g., 218 and 222, Fig. 14) wider and thicker than the first metal feature (e.g., 218, Fig. 12).  
Regarding claim 4, Arvin teaches the method of Claim 2, wherein the metallization structure is formed at a single metallization level (e.g., The feature “is formed at a single metallization level” is broadly and reasonably interpreted to as --includes a single metallization layer--. The metallization structure of Arvin includes a single metallization layer 218 or 222. Thus Arvin teaches the claimed feature. Applicant did not specifically claim what the single metallization level refers to.).
Regarding claim 6, Arvin teaches the method of Claim 2, wherein after plating the second metal, the metallization structure does not extend laterally beyond the second opening above the second opening (e.g., Fig. 14).  
Regarding claim 9, Arvin teaches the method of Claim 2, wherein plating the first metal and plating the second metal comprise plating on a common conductive barrier layer (e.g., 204, Fig. 14, [78], [76]) or a common seed layer (e.g., 206, Fig. 14, [81], [80]).
Regarding claim 10, Arvin teaches the method of Claim 9, wherein plating a second metal comprises encapsulating the first metal feature to form a raised portion (e.g., a raised portion of 222 on the top surface of 218, Fig. 14) and plating a portion laterally extending outside of the first metal feature directly on the common conductive barrier layer or the common seed layer (e.g., Fig. 14).  
Regarding claim 12, Arvin teaches a method of metallizing an integrated circuit device (e.g., Figs. 9-16), comprising: 
forming a first metal feature (e.g., 218, Fig. 12, [85]) formed of a first metal (e.g., first metal that forms 218, Fig. 12, [85]) on a substrate (e.g., 202, Fig. 12, [73]) and 
encapsulating the first metal feature by plating a second metal (e.g., second metal that forms 222, Fig. 14, [92] in an opening (e.g., opening including 220 and 216, Fig. 13, [90]) formed through a masking layer (e.g., 212, Fig. 13, [83]) to form a metallization structure (e.g., 218 and 222, Fig. 14), wherein the opening is wider than the first metal feature and laterally encompasses the first metal feature (e.g., Fig. 13). 
Claims 1, 2, 4, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yun et al. KR 20080109281 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 1, Yun teaches a method of metallizing an integrated circuit device (e.g., Fig. 3, Figs. 4a-4f; translation, the last paragraph of p. 3 to p. 5), comprising: 
plating a first metal (e.g., first metal that forms 226, Fig. 4d) on a substrate (e.g., 200, Fig. 4d) in a first opening (e.g., first opening in which 226 is disposed, Fig. 4d) formed through a first masking layer (e.g., 225a, Fig., 4d), the first opening defining a first region of the substrate (e.g., first region of 200 that corresponds to the first opening discussed above, Fig. 4d), and 
plating a second metal (e.g., second metal that forms 228, Fig. 4f) on the substrate in a second opening (e.g., second opening including the first opening discussed above and the spaces formed by removing 225a, Fig. 4f) formed through a second masking layer (e.g., 220, Fig. 4f), the second opening defining a second region of the substrate (e.g., second region of 200 that corresponds to the second opening discussed above, Fig. 11), 
wherein the second opening is wider than the first opening (e.g., Figs. 4d-4f) and the second region encompasses the first region of the substrate (e.g., Figs. 4d-4f).  
Regarding claim 2, Yun teaches the method of Claim 1, wherein plating the first metal forms a first metal feature (e.g., 226, Fig. 4d) and plating the second metal encapsulates the first feature to form a metallization structure (e.g., 226 and 228, Fig. 4f) wider and thicker than the first metal feature (e.g., 226, Fig. 4d).
Regarding claim 4, Yun teaches the method of Claim 2, wherein the metallization structure is formed at a single metallization level (e.g., The feature “is formed at a single metallization level” is broadly and reasonably interpreted to as --includes a single metallization layer--. The metallization structure of Yun includes a single metallization layer 226 or 228. Thus Yun teaches the claimed feature. Applicant did not specifically claim what the single metallization level refers to.).
Regarding claim 6, Yun teaches the method of Claim 2, wherein after plating the second metal, the metallization structure does not extend la9terally beyond the second opening above the second opening (e.g., Fig. 4f)
Regarding claim 7, Yun teaches the method of Claim 6, wherein the metallization structure has a thickness greater than thicknesses of the first masking layer and the second masking layer (e.g., Fig. 4d, Fig. 4f).
Regarding claim 9, Yun teaches the method of Claim 2, wherein plating the first metal and plating the second metal comprise plating on a common conductive barrier layer (e.g., 224, Fig. 4d) or a common seed layer.  
Regarding claim 10, Yun teaches the method of Claim 9, wherein plating a second metal comprises encapsulating the first metal feature to form a raised portion (e.g., a raised portion of 228 on the top surface of 226, Fig. 4f) and plating a portion laterally extending outside of the first metal feature directly on the common conductive barrier layer or the common seed layer (e.g., Fig. 4f).  
Regarding claim 12, Yun teaches a method of metallizing an integrated circuit device (e.g., Fig. 3, Figs. 4a-4f; translation, the last paragraph of p. 3 to p. 5), comprising: 
forming a first metal feature (e.g., 226, Fig. 4d) formed of a first metal (e.g., first metal that forms 226, Fig. 4d) on a substrate (e.g., 200, Fig. 4d) and 
encapsulating the first metal feature by plating a second metal (e.g., second metal that forms 228, Fig. 4f) in an opening (e.g., opening including the space in which 226 is disposed and the spaces formed by removing 225a, Fig. 4f) formed through a masking layer (e.g., 220, Fig. 4f) to form a metallization structure (e.g., 226 and 228, Fig. 4f), wherein the opening is wider than the first metal feature and laterally encompasses the first metal feature (e.g., Fig. 4f). 
Claims 1, 2, 4-6, 9, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Axel et al. DE 10 2004 023 897 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 1, Axel teaches a method of metallizing an integrated circuit device (e.g., Figs. 2A-2H; translation, [23]-[29]), comprising: 
plating a first metal (e.g., first metal that forms 3, Fig. 2C) on a substrate (e.g., 1, Fig. 2C) in a first opening (e.g., first opening of 11 in which 3 is disposed, Fig. 2C) formed through a first masking layer (e.g., 11, Fig. 2C), the first opening defining a first region of the substrate (e.g., first region of 1 that corresponds to the first opening discussed above, Fig. 2C), and 
plating a second metal (e.g., second metal that forms 5, Fig. 2C) on the substrate in a second opening (e.g., second opening of 15 in which 5 is disposed, Fig. 2F, Fig. 2G) formed through a second masking layer (e.g., 15, Fig. 2F), the second opening defining a second region of the substrate (e.g., second region of 1 that corresponds to the second opening discussed above, Fig. 2F), 
wherein the second opening is wider than the first opening (e.g., Fig. 2B, Fig. 2F) and the second region encompasses the first region of the substrate (e.g., Fig. 2B, Fig. 2F).  
Regarding claim 2, Axel teaches the method of Claim 1, wherein plating the first metal forms a first metal feature (e.g., 3, Fig. 2C) and plating the second metal encapsulates the first feature to form a metallization structure (e.g., 3 and 5, Fig. 2G) wider and thicker than the first metal feature (e.g., 3, Fig. 2C).  
Regarding claim 4, Axel teaches the method of Claim 2, wherein the metallization structure is formed at a single metallization level (e.g., The feature “is formed at a single metallization level” is broadly and reasonably interpreted to as --includes a single metallization layer--. The metallization structure of Axel includes a single metallization layer 3 or 5. Thus Axel teaches the claimed feature. Applicant did not specifically claim what the single metallization level refers to.).
Regarding claim 5, Axel teaches the method of Claim 1, wherein the first opening is formed by selectively exposing portions of a first blanket masking layer using a first lithographic reticle (e.g., 12, Fig. 2A-2B) and the second opening is formed by selectively exposing portions of a second blanket masking layer using a second lithographic reticle (e.g., 13, Fig. 2D-2F).  
Regarding claim 6, Axel teaches he method of Claim 2, wherein after plating the second metal, the metallization structure does not extend laterally beyond the second opening above the second opening (e.g., Fig. 2G).
Regarding claim 9, Axel teaches the method of Claim 2, wherein plating the first metal and plating the second metal comprise plating on a common conductive barrier layer (e.g., 9, Fig. 2C, Fig. 2G) or a common seed layer (e.g., 10, Fig. 2C, Fig. 2G).
Regarding claim 10, Axel teaches the method of Claim 9, wherein plating a second metal comprises encapsulating the first metal feature to form a raised portion (e.g., raised portion of 5 on the top surface of 3, Fig. 2G) and plating a portion laterally extending outside of the first metal feature directly on the common conductive barrier layer or the common seed layer (e.g., Fig. 2G).  
Regarding claim 12, Axel teaches a method of metallizing an integrated circuit device (e.g., Figs. 2A-2H; translation, [23]-[29]), comprising: 
forming a first metal feature (e.g., 3, Fig. 2C) formed of a first metal (e.g., first metal that forms 3, Fig. 2C) on a substrate (e.g., 1, Fig. 2C) and 
encapsulating the first metal feature by plating a second metal (e.g., second metal that forms 5’, Fig. 2C) in an opening (e.g., opening of 15 in which 5’ is disposed, Fig. 2F, Fig. 2G) formed through a masking layer (e.g., 15, Fig. 2F) to form a metallization structure (e.g., 3 and 5, Fig. 2G), 
wherein the opening is wider than the first metal feature and laterally encompasses the first metal feature (e.g., Fig. 2B, Fig. 2F). 
Regarding claim 13, Axel teaches the method of Claim 12, wherein the first metal feature is formed by plating the first metal in a first opening (e.g., first opening of 11 in which 3 is disposed, Fig. 2C) formed through a first masking layer (e.g., 11, Fig. 2C) using a first reticle (e.g., 12, Fig. 2A-2B), and wherein the metallization structure is formed by plating the second metal in the opening formed through a second masking layer (e.g., 15, Fig. 2F; see the 112 rejection above) using a second lithographic reticle (e.g., 13, Fig. 2D-2F).  
Regarding claim 14, Axel teaches the method of Claim 13, wherein the first metal (e.g., copper of 3, translation, [25]) and the second metal (e.g., gold of 5’, translation, [28]) comprise different metals.  
Claim 15 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Axel et al. DE 10 2004 023 897 (the original document and a machine-generated English translation thereof are used in rejection), as evidenced by Calson et al. US 4,334,973
Regarding claim 15, Axel teaches the method of Claim 14, further comprising forming a conductive barrier (e.g., 5 including nickel, Fig. 2G) encapsulating the first metal feature prior to encapsulating the first metal feature (e.g., 3 including copper, Fig. 2G) with the -42-second metal, wherein the conductive barrier serves as a diffusion conductive barrier for atoms of the first metal feature (discussed below).
Regarding “wherein the conductive barrier serves as a diffusion conductive barrier for atoms of the first metal feature,” nickel of 5 serves as a diffusion conductive barrier for atoms of copper of 3 as evidenced by Calson (e.g., col. 4, lines 4-10).
Claim 18 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee et al. US 2008/0284014.
Regarding claim 18, Lee teaches a method of metallizing an integrated circuit device (e.g., Fig. 6A; according to the description [171], the metal bumps 122 is formed by multiple steps similar to the steps as shown in Figs. 2A-2E, thus Fig. 6A together with Figs. 2A-2E is discussed in rejection), the method comprising: 
forming a first metal feature (e.g., 44, Fig. 6A, Figs. 2B-2C, [171], [78]-[80]) on a substrate (e.g., 36, Fig. 6A, Fig. 2A, [74]) by filling an opening (e.g., 42a, Fig. 2B) formed through a first masking layer (e.g., 42, Fig. 2B) with a first metal (e.g., copper, [80], [171]); 
removing the first masking layer (e.g., Fig. 2D, [81]); and 
plating a conformal second metal (e.g., 124 (formed with the thickness t10 on the top and side surfaces of 44), Fig. 6A, [171]) on top and side surfaces of the first metal feature to form a metallization structure (e.g., 44 and 124, Fig. 6A).
Claim 18 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kang et al. US 2008/0258299.
Regarding claim 18, Kang teaches a method of metallizing an integrated circuit device (e.g., Figs. 2A-2H, [39]-[49]), the method comprising: 
forming a first metal feature (e.g., 116, Fig. 2E) on a substrate (e.g., 102, Fig. 2E) by filling an opening (e.g., opening of 114 in which 116 is disposed, Fig. 2E) formed through a first masking layer (e.g., 114, Fig. 2E) with a first metal (e.g., [43]); 
removing the first masking layer (e.g., Fig. 2F, [43]); and 
plating a conformal second metal (e.g., 122, Fig. 2H, [48], [7]) on top and side surfaces of the first metal feature to form a metallization structure (e.g., 116 and 112, Fig. 2H).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. KR 20080109281 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 3, Yun teaches the method of Claim 2 as discussed above.
Yun does not explicitly teach wherein the thickness of the metallization structure exceeds each of the thickness of the first masking layer and the thickness of the second masking layer by at least 20%
Yun, however, recognizes that wherein the thickness of the metallization structure exceeds each of the thickness of the first masking layer and the thickness of the second masking layer (e.g., Fig. 4f), which may result in easily performing the process of forming silicide in the capping film 228, and/or the process of forming a wiring structure penetrating the third interlayer insulating film 230 (e.g., translation, p.5). In other words, the thickness of the metallization structure  (226 and 228) of Yun is a result effective variable for varying the degrees of the forming processes discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the device of Yun to have the claimed range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 11, Yun teaches the method of Claim 10, further comprising forming a conductive via by plating a third metal in an opening formed through one of more dielectric layers (e.g., the process of forming a wiring structure penetrating the third interlayer insulating film 230; translation, p. 5).
Yun does not explicitly teach the conductive via to electrically contact the raised portion.
Yun, however, recognizes the process of forming silicide in the capping film 228 that includes the raised portion (e.g., translation, p. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention that the wiring structure (considered as a conductive via) of Yun may electrically contact the silicide in the raised portion of 280 for the purpose of electrically connecting the wiring structures 212 and 226 to external devices for desired and proper operation for example.
Claim 19 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2008/0284014 in view of Izumi et al. US 6,413,845.
Regarding claim 19, Lee teaches the method of Claim 18 (see the claim objection above), wherein plating the conformal second metal after removing the first masking layer, as discussed above.
Lee does not explicitly teach wherein the plating comprises filling a second opening formed though a second masking layer.
Lee, however, recognizes that the second metal 124 is formed by electroless plating (e.g., [171]). It has been well known in the art that electroless plating may be performed using a photoresist film having an opening as suggested by Izumi (e.g., col. 6, lines 14-19).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the plating of Lee may include filling with the second metal a second opening formed though a second masking layer for the purpose of selective plating for example (e.g., Izumi, col. 6, lines 14-19).
Claim 18 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. US 2016/0079193.
Regarding claim 18, Arvin teaches an integrated circuit device (e.g., Fig. 7, [69], [70]).
Arvin does not explicitly teach a method of metallizing the integrated circuit device, comprising: forming a first metal feature on a substrate by filling an opening formed through a first masking layer with a first metal; removing the first masking layer; and plating a conformal second metal on top and side surfaces of the first metal feature to form a metallization structure.
Arvin, however, recognizes that the structure 130 may represent a copper interconnect structure similar to the structure 100 but without a solder bump (e.g., [69]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the structure 130 (used in a flip chip assembly) may be formed by multiple steps similar to the steps of forming the structure 100 as shown in Fig. 1-6 but without the step of forming the solder bump 117 for reducing the manufacturing time and cost for example. In this case, Arvin thus teaches a method of metallizing an integrated circuit device (e.g., Fig. 7, [69], [70]), the method comprising: forming a first metal feature (e.g., 114, Fig. 7, Fig. 1, [69]) on a substrate (e.g., 102, Fig. 7, Fig. 1, [36]) by filling an opening (e.g., opening in which 114 is disposed, Fig. 1) formed through a first masking layer (e.g., 112, Fig. 1, [51]) with a first metal (e.g., copper, [69], [51]); removing the first masking layer (e.g., Fig. 3, [58]); and plating a conformal second metal (e.g., 118, Fig. 7, [69]) on top and side surfaces of the first metal feature to form a metallization structure (e.g., 114 and 118, Fig. 7).
Claims 19 and 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. US 2016/0079193 in view of Kang et al. US 2008/0258299.
Regarding claim 19, Arvin teaches the method of Claim 18 (see the claim objection above), wherein plating the conformal second metal after removing the first masking layer, as discussed above.
Arvin does not explicitly teach wherein the plating comprises filling a second opening formed though a second masking layer
Arvin, however, recognizes that the second metal 118 is formed by electroplating (e.g., [69], [61]). It has been well known in the art that electroplating may be performed using a photoresist film having an opening as suggested by Kang (e.g., [58]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the plating of Lee may include filling with the second metal a second opening formed though a second masking layer for the purpose of selective plating for example (e.g., Arvin, [13]).
Regarding claim 20, Arvin in view of teaches the method of Claim 19, wherein prior to forming the first metal feature, forming one or both of a conductive barrier layer (e.g., Arvin, 104, Fig. 7, Fig. 1, [41], [39]) and a seed layer on the substrate, and wherein after plating the conformal second metal, patterning the one or both the conductive barrier layer (e.g., Arvin, 104, Fig. 7, Fig. 1, [41]) and the seed layer to be laterally coextensive with the metallization structure (e.g., Arvin, Fig. 7, Fig. 5, [66]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above-discussed claim objection to the intervening claim 2 is overcome.
Claims 16 and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the above-discussed 112 rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0272.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 8, 2022